Case 1:15-cv-00842-RGA Document 560 Filed 04/16/21 Page 1 of 11 PageID #: 34778




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  IN RE CHANBOND, LLC, PATENT
                                                      Civil Action No. 15-842-RGA
  LITIGATION
                                                            CONSOLIDATED




                                MEMORANDUM OPINION


 Stephen B. Brauerman, Ronald P. Golden III, BAYARD, P.A., Wilmington, DE; Robert A.
 Whitman, Mark S. Raskin, John F. Petrsoric, Michael DeVincenzo, Andrea Pacelli, KING &
 WOOD MALLESONS LLP, New York, NY, attorneys for Plaintiff.

 Jack B. Blumenfeld, Jennifer Ying, MORRIS, NICHOLS, ARSHT & TUNNELL LLP,
 Wilmington, DE; Thomas M. Melsheimer, WINSTON & STRAWN LLP, Dallas, TX; Michael L.
 Brody, WINSTON & STRAWN LLP, Chicago, IL; David P. Enzminger, Nimalka
 Wickramasekera, WINSTON & STRAWN LLP, Los Angeles, CA; Krishnan Padmanabhan,
 WINSTON & STRAWN LLP, New York, NY, attorneys for Defendants.




 April 16, 2021




                                             1
Case 1:15-cv-00842-RGA Document 560 Filed 04/16/21 Page 2 of 11 PageID #: 34779




 /s/ Richard G. Andrews
 ANDREWS, U.S. DISTRICT JUDGE:

              Before the Court is Defendants’ Motion to Reopen Fact Discovery for Limited

 Investigation of Standing Issues. (D.I. 524). I have reviewed the parties’ briefing. (D.I. 525, 529,

 535, 556).

        I.       BACKGROUND

              In September 2015, Plaintiff ChanBond filed thirteen suits against numerous defendants

 (collectively, “Defendants”) asserting infringement of U.S. Patent Nos. 7,941,822 (“the ʼ822

 Patent”), 8,341,679 (“the ʼ679 Patent”), and 8,984,565 (“the ʼ565 Patent”). (See, e.g., D.I. 1

 (complaint against Atlantic Broadband Group, LLC)). The actions were consolidated for all pre-

 trial purposes. (D.I. 107).

              Fact discovery closed on July 6, 2018. (D.I. 271). On July 2, 2020, I held a pretrial

 conference and issued a Pretrial Order. (D.I. 507). The first trial, between Plaintiff and

 Defendant Cox Communications, is scheduled for May 17, 2021. (D.I. 527). Defendants now

 move to reopen fact discovery for a limited investigation into standing issues. 1 (D.I. 524).

        II.      LEGAL STANDARD

              A federal court has broad discretion to manage discovery. See Sempier v. Johnson &

 Higgins, 45 F.3d 724, 734 (3d. Cir. 1995). Under Federal Rule of Civil Procedure 16, a

 scheduling order, including one for discovery, may only be modified “for good cause and with

 the judge’s consent.” Fed. R. Civ. P. 16(b)(4). To establish good cause in a motion to reopen

 discovery, the movant “must show that a more diligent pursuit of discovery was impossible.”

 Dow Chem. Can. Inc. v. HRD Corp., 287 F.R.D. 268, 270 (D. Del. 2012), aff’d, 587 F. App’x

 741, 744-45 (3d Cir. 2014). When a final pretrial order has been issued, the “court may modify


 1
     As the briefing has proceeded, Defendants have raised additional issues.

                                                             2
Case 1:15-cv-00842-RGA Document 560 Filed 04/16/21 Page 3 of 11 PageID #: 34780




 the order. . . only to prevent manifest injustice.” Fed. R. Civ. P. 16(e); see also Xcoal Energy &

 Res. v. Bluestone Energy Sales Corp., 2020 WL 5369109, at *6 n.9 (D. Del. Sept. 8, 2020).

    III.      ANALYSIS

           Defendants’ motion to reopen discovery centers on whether ChanBond has standing in

 this suit. This argument is premised on a dispute between ChanBond’s former owner, Deirdre

 Leane, ChanBond, and Chanbond’s present owner, UnifiedOnline.

              A. Dispute over ChanBond’s Ownership

           At the time of filing suit, ChanBond was owned by Deirdre Leane. In October 2015, Ms.

 Leane entered into an Interest Sales Agreement (“ISA”) with UnifiedOnline. (D.I. 525, Exh. D at

 89 of 355). The ISA provided, “Seller [Ms. Leane] owns 100% of the limited liability company

 membership interests” of ChanBond, and, “Purchaser [UnifiedOnline] wishes to acquire Seller’s

 entire interest in ChanBond, following which Purchaser will become the sole interest holder of

 ChanBond.” (Id.). Under this agreement, UnifiedOnline acquired Ms. Leane’s entire interest in

 ChanBond in exchange for five million dollars and 44,700,000 shares of UnifiedOnline. (Id. at

 89, 92 of 355).

           Section 8.3 of the ISA sets forth certain limitations on assignment:

           Limitations on Assignment. Except as expressly permitted in this Section, none of
           Purchaser or ChanBond may grant or assign any rights or delegate any duties under this
           agreement to any Third Party (including by way of a ‘change in control’) or may sell,
           transfer, or spin-off any of the interests in ChanBond or any of its material assets without
           the prior written consent of Seller.

 (D.I. 525-1, Exh. D at 99 of 355). At her deposition on April 24, 2018, Ms. Leane testified that

 the ISA transferred “100 percent [of ChanBond’s] membership interest,” including “all rights

 and obligations,” to UnifiedOnline. (D.I. 525-1, Exh. B at 19, 29 of 355).




                                                    3
Case 1:15-cv-00842-RGA Document 560 Filed 04/16/21 Page 4 of 11 PageID #: 34781




         On September 2, 2020, Defendants received an email from Ms. Leane’s counsel,

 informing them of a dispute between Ms. Leane and ChanBond. (D.I. 525-1, Exh. E at 125 of

 355). The email stated, “As we read Section 8.3 of the ISA, Ms. Leane’s written consent is

 required given that a license is a transfer of an interest in the patents-in-suit, which in turn are

 material assets of ChanBond.” (Id.). The email warned, “[P]lease take notice that to the extent

 that you enter into any settlement with ChanBond that includes a transfer of any interest in the

 patents-in-suit, without Ms. Leane’s written approval of the settlement terms, you do so at your

 own risk.” (Id.). This letter spurred Defendants to file the instant motion.

         Ms. Leane’s dispute with ChanBond and UnifiedOnline is currently playing out in two

 other courts. Ms. Leane and her consulting company IPNav are suing ChanBond and

 UnifiedOnline in the Northern District of Texas. (D.I. 536-1, Exh. N at 2 of 111). Ms. Leane also

 sued Mishcon de Reya LLP, Mishcon de Reya New York LLP, King & Wood Mallesons LLP,

 Robert Whitman and Mark Raskin (Plaintiff’s attorneys in this litigation) in the Supreme Court

 of New York. (Id., Exh. Q at 38 of 111).

             B. Defendants’ Motion to Reopen Discovery for Limited Investigation of
                Standing Issues

         Defendants argue that good cause exists to reopen discovery for the limited purpose of

 investigating standing. (D.I. 525 at 5). Defendants contend that the September 2020 email from

 Ms. Leane’s counsel raises questions about whether Plaintiff has standing to proceed to trial.

 (Id.). Defendants argue that they could not have reasonably obtained discovery on the issues

 raised in the September 2020 email, as the email came after the close of fact discovery and the

 email reflects a change in Ms. Leane’s understanding of her rights under the ISA. (Id.).

         Defendants also assert that they acted diligently during discovery and after receipt of the

 September 2020 email. (Id. at 6). Defendants state that they sought discovery on ownership of

                                                    4
Case 1:15-cv-00842-RGA Document 560 Filed 04/16/21 Page 5 of 11 PageID #: 34782




 the asserted patents from ChanBond, as well as from third parties UnifiedOnline and Ms. Leane.

 (Id.). Further, Defendants argue that upon receipt of the September 2020 email, they promptly

 reached out to ChanBond to discuss their concerns, but such concerns were dismissed. (Id. at 7).

 The essence of Defendants’ argument is that good cause exists to reopen discovery as they

 diligently sought information pertaining to ownership of the patents during discovery and that

 they now seek new information which they could not have sought during discovery. (Id. at 6-8).

 Lastly, Defendants argue that reopening discovery will not prejudice Plaintiff as it will be a

 limited and inexpensive delay that will help Plaintiff determine its own rights in the dispute. (Id.

 at 10-11).

         Plaintiff argues that Defendants have not shown good cause to reopen discovery because

 the information Defendants now seek could and should have been sought during discovery. (D.I.

 529 at 8-9). Plaintiff contends that it produced the ISA to Defendants almost four years ago and

 that Defendants had a full and fair opportunity to seek discovery concerning the agreement. (Id.

 at 8). Plaintiff states that Defendants sought discovery regarding the ISA and deposed Ms.

 Leane, UnifiedOnline, ChanBond, and William Carter (ChanBond’s manager and

 UnifiedOnline’s CEO) regarding the ISA. (Id. at 8-9).

         Plaintiff further argues that even if Defendants could show good cause, their motion

 should still be denied as the discovery sought is not relevant or likely to lead to the discovery of

 relevant information. (Id. at 11). Plaintiff contends that there is no unambiguous language in the

 ISA’s Limitations on Assignment Section; thus, the extrinsic evidence that Defendants seek in

 discovery is irrelevant. (Id.). Plaintiff asserts that the plain and unambiguous meaning of Section

 8.3 is that Ms. Leane’s consent is not necessary for a license to one of the patents-in-suit because

 such a license is not a transfer or sale of a material asset. (Id. at 13). Lastly, Plaintiff argues that



                                                     5
Case 1:15-cv-00842-RGA Document 560 Filed 04/16/21 Page 6 of 11 PageID #: 34783




 even if Ms. Leane had the right to veto ChanBond’s grant of a license, that still would not affect

 ChanBond’s standing as such a veto does not deprive the patent owner of standing to sue in its

 own name. (Id. at 14-15).

         “Standing must be present at the time the suit is brought.” Simcom Sys., Ltd. v. Agilent

 Techs., Inc., 427 F.3d 971, 975-76 (Fed. Cir. 2005). A patent is “a bundle of rights which may be

 divided and assigned, or retained in whole or part.” Vaupel Textilmaschinen KG v. Meccanica

 Euro Italia SPA, 944 F.2d 870, 875 (Fed. Cir. 1991). When “a sufficiently large portion of this

 bundle of rights is held by one individual, we refer to that individual as the owner of the patent

 and that individual is permitted to sue for infringement in his own name.” Alfred E. Mann

 Found. For Sci. Research v. Cochlear Corp., 604 F.3d 1354, 1360 (Fed. Cir. 2010).

         ChanBond acquired the patents-in-suit in a Patent Purchase Agreement on April 9, 2015.

 (D.I. 525-1, Exh. C at 34 of 355). This agreement dictated, “Seller [CBV, Inc.] shall sell, assign,

 transfer and convey to Purchaser [ChanBond] its right, title and interest in and to the Assigned

 Patent Rights.” (Id. at 37 of 355). Thus, as of April 2015, ChanBond owned the “right, title and

 interest in and to” the patents-in-suit. (Id. at 34, 37-38 of 355). ChanBond filed suit in September

 2015. (See, e.g., D.I. 1 (complaint against Atlantic Broadband Group)). It is clear, and

 undisputed, that ChanBond owned the asserted patents at the time that it filed suit.

         As ChanBond owned the “right, title and interest in and to” the patents-in-suit at the time

 of filing, and still owns such rights, it has standing to bring this suit. It holds “a sufficiently large

 portion of this bundle of rights” and is thus “permitted to sue for infringement in its own name.”

 Alfred E. Mann Found., 604 F.3d at 1360. Disputes over ChanBond’s ownership or whether Ms.

 Leane’s consent is required to license the patents does not impact ChanBond’s standing to sue in

 its own name. Regardless of the outcome of these suits, ChanBond will be the entity that wins or



                                                     6
Case 1:15-cv-00842-RGA Document 560 Filed 04/16/21 Page 7 of 11 PageID #: 34784




 loses. Any dispute about ChanBond’s ownership is outside the scope of the issues in these cases

 and will not impact the overall outcome. As ChanBond’s standing is not impacted by Ms.

 Leane’s allegations regarding ChanBond’s ownership, Defendants have not shown good cause to

 reopen discovery.

          Even if the ISA were determined to require Ms. Leane’s permission to license the

 asserted patents 2, it would not prevent ChanBond from having standing to sue for infringement

 in its own name. ChanBond would still hold “a sufficiently large portion of this bundle of

 rights.” Alfred E. Mann Found., 604 F.3d at 1360.

          Via the September 2, 2020 email, Ms. Leane is now asserting that her written consent is

 required to grant a license to the patents-in-suit. (D.I. 525-1, Exh. E at 125 of 355). A consent

 requirement would be a licensing veto, analogous to a “sub-licensing veto,” which the Federal

 Circuit has found does not prevent standing. Vaupel Textilmaschinen, 944 F.2d at 874-75. In that

 case, the patentee entered into an agreement that gave plaintiffs the exclusive right to make, sell,

 and use the patented product in the United States. Id. at 875. The agreement provided that the

 plaintiffs could only grant sublicenses to others with the prior written consent of the patentee. Id.

 at 874. The Federal Circuit concluded that this “sub-licensing veto” was a “minor derogation

 from the grant of [patent] rights.” Id. at 874-75. The Federal Circuit determined that such a veto

 “did not substantially interfere with the full use by [plaintiffs] of the exclusive rights under the

 patent” and held that the plaintiffs had standing to sue for infringement. Id. at 875-76.



 2
   In Ms. Leane and IPNav’s suit against ChanBond and UnifiedOnline in the Northern District of Texas, the court
 denied a Temporary Restraining Order, concluding that the plaintiffs had not demonstrated a substantial likelihood
 of success on the merits. Leane v. UnifiedOnline, Inc., 2020 WL 6683106, at *1 (N.D. Tex. Nov. 12, 2020). The
 court determined that the ISA’s “anti-assignment provision restricts Defendants’ ability to transfer ownership of the
 Patents.” Id. at *3. The court stated that based on its “interpretation of the anti-assignment provision, Defendants
 [UnifiedOnline and ChanBond] have not breached the ISA by assigning away interests in the recovery of the
 Delaware Suits and will not breach it simply by settling the lawsuits.” Id. at *5.


                                                           7
Case 1:15-cv-00842-RGA Document 560 Filed 04/16/21 Page 8 of 11 PageID #: 34785




        Under this precedent, even if Ms. Leane’s written consent was required to grant a license,

 ChanBond still has standing. Ms. Leane’s purported licensing veto is at most a “minor

 derogation from the grant of rights” that does not “substantially interfere with the full use by

 [ChanBond] of the exclusive rights under the patent.” Id. at 875.

        For these reasons, Defendants’ motion to reopen discovery to investigate standing issues

 is denied.

              C. Defendants’ Other Arguments to Reopen Discovery

        In their reply brief, Defendants expand their request. They seek to reopen discovery to

 obtain “improperly withheld documents from ChanBond, Leane, and UOL, as they impact issues

 including standing, and a license to a vendor of accused equipment (Technicolor).” (D.I. 535 at

 2). Defendants argue, based on Ms. Leane’s allegations in her pending suits, that Plaintiff

 withheld documents in the litigation before me and they are entitled to obtain those documents.

 (Id. at 5-7). Specifically, Defendants assert that the Advisory Services Agreement (“ASA”)

 between ChanBond and IPNav, and other additional documents pertaining to Ms. Leane’s rights

 in the asserted patents, were withheld. (Id. at 2-5). Defendants contend that they have shown

 good cause to reopen discovery as they acted with diligence and could not reasonably have been

 expected to obtain the documents as “ChanBond purposely withheld” them. (Id. at 6).

        With leave from the Court (D.I. 555), Plaintiff filed a sur-reply. (D.I. 556). Plaintiff

 argues that none of Defendants’ new arguments support its motion. (Id. at 2). Specifically,

 Plaintiff contends that Defendants now are basing their request to reopen discovery on the ASA

 and allegations that Plaintiff improperly withheld it, which differs from their arguments in their

 opening brief. (Id.). Plaintiff also argues that Defendants were aware of the ASA and did not

 show reasonable diligence in trying to secure its production. (Id.). Further, Plaintiff asserts that



                                                   8
Case 1:15-cv-00842-RGA Document 560 Filed 04/16/21 Page 9 of 11 PageID #: 34786




 Defendants’ request for discovery to investigate Technicolor’s hypothetical license to

 Technicolor is irrelevant as the ASA was a consulting agreement that did not give Ms. Leane the

 power to grant licenses. (Id. at 3). Lastly, Plaintiff contends that Defendants had the opportunity

 to secure production of other documents, particularly in relationship to UnifiedOnline and its

 agreements with third parties, but they did not do so. (Id.).

        I agree with Plaintiff that Defendants had the opportunity during discovery to seek the

 documents that they now want to get. At Ms. Leane’s deposition, Defendants questioned her

 about IPNav’s relationship with ChanBond. (D.I. 529-3, Exh. C at 24-25 of 42). Ms. Leane

 confirmed that “there is an advisory services agreement” between ChanBond and IPNav. (Id. at

 25 of 42). After Ms. Leane confirmed this, Defendants’ counsel told Plaintiff’s counsel that he

 did not think the agreement had been produced. (Id.). Plaintiff’s counsel replied that he would

 “take a look” and Defendants’ counsel stated, “So we’re going to formally request production,

 obviously.” (Id.). There is no evidence in the record, and Defendants do not argue, that they in

 fact formally requested production of the ASA and that Plaintiff failed to provide it. Defendants

 were on notice that the ASA existed and had the opportunity to obtain the document from

 ChanBond. However, they failed to exercise reasonable diligence in doing so. For that reason,

 there is no good cause to open discovery on this ground.

        Defendants also had the opportunity to seek, during discovery, the other documents they

 now argue are a basis for reopening discovery. One such document is an agreement between

 UnifiedOnline and UO! of NC. (D.I. 535 at 5). As Plaintiff argues, this agreement did not

 involve ChanBond (D.I. 556 at 3), and therefore it was not ChanBond’s to produce. Further,

 Defendants had the opportunity to seek this document from UnifiedOnline, but they did not

 pursue that request with diligence.



                                                   9
Case 1:15-cv-00842-RGA Document 560 Filed 04/16/21 Page 10 of 11 PageID #: 34787




        Defendants served a subpoena on UnifiedOnline requesting numerous documents. (D.I.

 556, Exh. 9 at 22-25 of 100). Of these requests, the agreement between UnifiedOnline and UO!

 of NC would likely only fit into request 12: “All documents concerning any agreement related to

 any ChanBond Patent, Whitaker Patent, or any Related Patents.” (Id. at 24 of 100).

 UnifiedOnline objected to this document request “as overly broad and unduly burdensome” and

 offered “to meet and confer regarding the scope of this request.” (Id., Exh. E at 82-83 of 100).

 Defendants followed up on some of their document requests (see id., Exh. F at 94-95 of 100), but

 there is no evidence in the record that they followed up on document request 12 or made any

 other efforts to obtain UnifiedOnline’s agreements with third parties. Had Defendants thought

 such agreements were important, they had opportunity to show more diligence in obtaining the

 documents from UnifiedOnline during discovery.

        Based on Ms. Leane’s allegations, Defendants argue that certain documents were

 purposefully withheld in this litigation. (D.I. 535 at 3-4). Specifically, Ms. Leane alleges that at

 her deposition in this litigation, Plaintiff’s attorney informed her that Plaintiff had not produced

 the ASA and that its failure to produce the ASA would cause problems in this litigation. (Id. at 4

 (citing D.I. 536-1, Exh. P at 26 of 111)). Regardless of whether this conversation occurred,

 Defendants were on notice that the ASA existed and they told Plaintiff that they would be

 formally requesting it. (See D.I. 529-3, Exh. C at 25 of 42). Defendants did not formally request

 it and Plaintiff therefore did not have the opportunity to formally respond. Defendants could

 have obtained this document, but they did not do so. The record establishes that Defendants did

 not pursue acquisition of the documents with reasonable diligence. Further, it does not appear

 that either the ASA or the other agreements that Defendants seek are relevant, as ChanBond is

 the owner of the patents (under the Patent Purchase Agreement) and has standing to sue for



                                                  10
Case 1:15-cv-00842-RGA Document 560 Filed 04/16/21 Page 11 of 11 PageID #: 34788




 infringement in its own name, regardless of the provisions of the other agreements. Defendants’

 motion to reopen fact discovery on document production grounds is denied.

    IV.      CONCLUSION

          For the foregoing reasons, Defendants’ motion to reopen fact discovery (D.I. 524) is

 denied. A corresponding order will issue.




                                                 11
